Citation Nr: 0812326	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  04-36 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for postgastrectomy syndrome, status post partial gastrectomy 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  The Board remanded this case 
in April 2007.

The Board has reviewed the veteran's claims file and notes 
that the Notice of Disagreement on this claim was received in 
March 2004, only nine months following the initial grant of 
service connection for his disorder in June 2003.  
Accordingly, the Board has recharacterized the claim on 
appeal as concerning an initial evaluation, rather than an 
increase in an existing evaluation.  This preliminary 
determination should allow the veteran the maximum possible 
consideration in the review of his appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Jennings 
v. Mansfield, 509 F.3d 1362 (2007) (indicating that claimants 
have one year in which to appeal an RO decision, in the 
context of a service connection claim, in light of 38 C.F.R. 
§ 3.156(b)).


FINDINGS OF FACT

1.  During the period from February 8, 1999 through August 
20, 2003, the veteran's postgastrectomy syndrome was 
productive of no more than mild symptoms, with infrequent 
symptoms including occasional reflux and episodes of diarrhea 
about five to ten times per month.

2.  Evidence beginning on August 21, 2003 reflects that the 
veteran's postgastrectomy syndrome has become moderately 
disabling, with diarrhea reported as frequently as daily, 
daily nausea, daily bad breath, bloating and upper gas, 
nighttime indigestion with acid reflux, and daily 
indigestion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for postgastrectomy syndrome, status post partial 
gastrectomy syndrome, for the period from February 8, 1999 
through August 20, 2003 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 4.111, 4.112, 4.114, 
Diagnostic Code 7308 (2007).

2.  The criteria for a 40 percent evaluation for 
postgastrectomy syndrome, status post partial gastrectomy 
syndrome, for the period beginning on August 21, 2003 have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.27, 
4.111, 4.112, 4.114, Diagnostic Code 7308 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
regard to the current claim in May 2007.  While this letter 
was issued subsequent to the appealed rating decision, the 
veteran's case was later readjudicated in a July 2007 
Supplemental Statement of the Case, consistent with the 
Mayfield line of decisions.  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in an existing evaluation, it 
is readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In that case, the Court required specific notification duties 
in increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a the May 2007 
letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The veteran's disability has been evaluated by analogy under 
38 C.F.R. § 4.114, Diagnostic Code 7308, concerning 
postgastrectomy syndromes.  See 38 C.F.R. §§ 4.20, 4.27.

Under Diagnostic Code 7308, a 20 percent evaluation is 
assigned in mild cases, with infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations.  A 40 percent 
evaluation is warranted in moderate cases, with less frequent 
episodes of epigastric disorders (compared to the criteria 
for a 60 percent evaluation) with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  A 60 percent evaluation is in order in severe cases, 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.

Under VA regulations, there are various postgastrectomy 
symptoms which may occur following anastomotic operations of 
the stomach. When present, those occurring during or 
immediately after eating and known as the "dumping 
syndrome" are characterized by gastrointestinal complaints 
and generalized symptoms simulating hypoglycemia; those 
occurring from 1 to 3 hours after eating usually present 
definite manifestations of hypoglycemia.  38 C.F.R. § 4.111.

In the appealed June 2003 rating decision, the RO granted 
service connection for postgastrectomy syndrome, status post 
partial gastrectomy, with a 20 percent evaluation assigned as 
of February 8, 1999.

The initial 20 percent evaluation was largely predicated on 
the report of a May 2000 VA upper gastrointestinal 
examination.  During this examination, the veteran's 
complaints were focused on needing to eat multiple small 
meals during the day, heartburn with occasional reflux, and 
episodes of diarrhea about five to ten times per month, often 
accompanied by nausea and dizziness.  The examiner commented 
that the nature of the veteran's subjective complaints 
suggested that he was not experiencing the "dumping 
syndrome" often seen after gastric surgery.  During the 
examination, the veteran had no organomegaly but complained 
of diffuse abdominal tenderness.  The examiner rendered 
impressions of status postgastrectomy for bleeding gastric 
ulcer; and postgastrectomy syndrome, including early satiety, 
esophageal reflux, "3 episodic diarrhea" most likely due to 
lactose intolerance, and a questionable relationship to 
gastric surgery.

Subsequently, a VA outpatient treatment record from October 
2002 indicates that the veteran reported "no specific 
difficulty with food or liquid consumed," although he was 
noted to have choking on secretions that was unlikely to be 
related to a uvulopalatopharyngoplasty.  A VA outpatient 
treatment report from August 21, 2003, however, indicates 
that the veteran reported "dumping syndrome" since his 
partial gastrectomy for peptic ulcer disease.  He described 
chronic symptoms of diarrhea after meals everyday, about one-
half hour after breakfast and after supper.  

During his September 2003 VA upper gastrointestinal 
examination, the veteran reported daily nausea and feelings 
of lightheadedness after eating meals.  He reported watery to 
loose bowel movements with flatus after meals, and he had to 
eat many small meals.  His weight was noted to fluctuate 
between 186 and 196 pounds.  Other subjective symptoms 
included daily bad breath, bloating and upper gas, nighttime 
indigestion with acid reflux, and daily indigestion.  He 
denied hematemesis or melena.  The examination revealed the 
abdomen to be tender to light palpation.  The assessment was 
status partial gastrectomy, with gastrointestinal symptoms 
relating to his partial gastrectomy.  The examiner found it 
to be at least as likely as not that the veteran's stomach 
condition was the direct and proximate result of his service-
connected postgastrectomy syndrome, status post partial 
gastrectomy.

During his December 2004 RO hearing, the veteran reported 
having diarrhea on a daily basis.  He described a cycle in 
which he felt light-headed and tired each time he ate.  Also, 
he noted some fluctuations in his weight, excessive 
flatulence, and bad breath.

The veteran's most recent VA examination was conducted in 
September 2007.  The examiner noted recent treatment records 
showing chronic diarrhea over the past few years, with blood 
in the stool.  A separate diagnosis of ulcerative proctitis 
was described, and a recent sigmoidoscopy was noted to have 
revealed colonic mucosa with lymphoglandular complex and 
severe chronic colitis.  During the examination, the veteran 
initially stated that he had diarrhea four to five times per 
day but later described it as happening three to four times 
per week.  He noted occasional nausea and vomiting three to 
four times per week and bloating after every time he ate.  
His weight was noted to have been within 10 pounds, from 180 
to 195 pounds over the past five years.  Other symptoms 
included a sour breath smell and loss of sleep due to 
gastroesophageal reflux symptoms.  There was no evidence of 
anemia or malnutrition, and the veteran denied hematemesis or 
melena; however, it was noted that his stool had been a dark 
green color since May 2007.  He denied lightheadedness (e.g., 
no reported circulatory disturbance after meals) or 
hospitalizations but noted that he minimized his eating to 
control his diarrhea.  In rendering a diagnosis of 
postgastrectomy syndrome, the examiner opined that the recent 
exacerbation of symptoms was most likely due to nonservice-
connected proctitis/colitis which had improved with 
treatment.

The Board has reviewed the above evidence and finds that, 
during the period from February 8, 1999 through August 20, 
2003, the veteran's disability was not shown to be more than 
mild in degree.  The evidence from that period, notably the 
May 2000 VA examination report, reflects relatively 
infrequent symptoms, with occasional reflux and episodes of 
diarrhea about five to ten times per month, often accompanied 
by nausea and dizziness.  This evidence does not support an 
evaluation in excess of 20 percent under Diagnostic Code 7308 
for that time period.

Beginning with the veteran's VA outpatient treatment on 
August 21, 2003, however, the evidence of record has 
reflected disability that is now moderately disabling.  The 
VA treatment record from that date is notable in that it 
indicates reports of "dumping syndrome," with chronic 
symptoms of diarrhea after meals everyday, about one-half 
hour after breakfast and after supper.  The September 2003 VA 
examination report is consistent with these findings, with 
additional symptoms including daily nausea, daily bad breath, 
bloating and upper gas, nighttime indigestion with acid 
reflux, and daily indigestion.  The examiner who conducted 
the September 2007 VA examination largely attributed the 
recent exacerbation of symptoms was most likely due to 
nonservice-connected proctitis/colitis.  However, this 
examiner did not describe which specific symptoms (i.e., 
diarrhea, nausea, vomiting) were due to one disorder rather 
than the other.  The Board is thus unable to reach the 
conclusion that the veteran's disability would have remained 
mild in degree but for the proctitis/colitis.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (when it is not 
possible to separate the effects of a nonservice-connected 
condition from those of a service-connected condition, 
reasonable doubt should be resolved in the claimant's favor 
with regard to the question of whether certain signs and 
symptoms can be attributed to the service-connected 
condition).  Overall, the evidence beginning on August 21, 
2003 supports a 40 percent evaluation under Diagnostic Code 
7308 for moderate symptoms.

That notwithstanding, there is no basis for an even higher 
evaluation of 60 percent  for severe symptoms under 
Diagnostic Code 7308 for this later time period.  The veteran 
has reported nausea and diarrhea, but there is no objective 
evidence of circulatory disturbance after meals, 
malnutrition, or anemia.  Moreover, his weight has remained 
relatively constant, within a limited range of approximately 
180 to 196 pounds based on multiple reports.  See 38 C.F.R. 
§ 4.112 (defining, among other things, a "minor weight 
loss" as a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer). 

The Board notes that, during the pendency of this appeal, the 
veteran has submitted no evidence showing that this disorder 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations.  
There is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence of record does not support an initial 
evaluation in excess of 20 percent for postgastrectomy 
syndrome, status post partial gastrectomy syndrome, for the 
period from February 8, 1999 through August 20, 2003, but the 
evidence beginning on August 21, 2003 supports an increased 
evaluation of 40 percent.  This staged rating represents a 
denial for the first time period and a grant for the second 
time period.  38 C.F.R. § 4.7.




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for postgastrectomy syndrome, status post partial gastrectomy 
syndrome, for the period from February 8, 1999 through August 
20, 2003 is denied.

Entitlement to a 40 percent evaluation for postgastrectomy 
syndrome, status post partial gastrectomy syndrome, for the 
period beginning on August 21, 2003 is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


